Citation Nr: 0637482	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-190400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In June 2002 a Travel Board hearing was held in front of the 
undersigned Veterans Law Judge.  Transcripts of said hearing 
have been associated with the claims file.


FINDINGS OF FACT

1.  The veteran was not in combat.

2.  The veteran does not have PTSD based upon an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2002 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in September 2002 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records, personnel 
records and VA outpatient records have been obtained.  The 
veteran was afforded a Travel Board hearing.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).



Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are no 
"recognized military citations or other supportive evidence" 
that the veteran actually engaged in combat.  West v. Brown, 
7 Vet. App. 70, 76 (1994).  The Board finds, therefore, that 
the veteran is not a veteran of combat.  Accordingly, under 
38 C.F.R. § 3.304(f), the occurrence of claimed stressors not 
related to combat must be supported by credible evidence.

The veteran is seeking service connection for PTSD.  In 
statements and at the Travel Board hearing he has alleged 
that his PTSD is a result of a hazing incident while in 
service where he was sexually assaulted when fellow sailors 
squeezed his testicles until he passed out.  

Service medical records are silent for any complaints of, 
treatment of, or diagnosis of any psychiatric condition 
including PTSD.  Service medical records do show that the 
veteran was treated for testicular trauma in December 1980.  
At the time, the veteran stated that while he slept, someone 
put shaving cream on his head and when he woke up he got mad 
and got into a fight where he was kicked in the testicles.  
He refused to give the name of the person who assaulted him 
at the time.

Outpatient treatment records contain several references to 
symptoms consistent with PTSD and PTSD-like symptoms.  
Outpatient treatment records dated between January 2002 and 
July 2002 note that the veteran "admits to PTSD" with 
symptoms of nightmare, difficulty falling asleep, avoidance, 
trouble with authority, hypervigilance, startle response, 
isolating and rare flashbacks; and that, "the veteran was 
seen for symptoms consistent with his diagnosis of PTSD."

Outpatient treatment records of January 2002 note a 
diagnostic impression of PTSD.  The veteran's mental status 
examination showed him to be alert, cooperative, oriented 
times 3.  He denied having auditory and visual 
hallucinations.  His mood was depressed and he noted being 
anxious most of the time.  It was noted he was an alcoholic 
and had a substance abuse problem.  He complained of 
flashbacks, insomnia and nightmares.  He was worried.  He 
reported he fought a lot and was in jail several times.  
Memory was impaired to remote.  Insight and judgment were 
fair.

A psychiatry note of June 2002, noted that mental status 
examination was unremarkable for acute psychopathology and 
that the veteran denied suicidal or homicidal thoughts or 
intent.  His assessment was Axis I: VIDE supra; AXIS II: DEF; 
AXIS III: VIDE supra; and AXIS IV: Assault, marital and legal 
problems-severe.
 
In an August 2002 statement the veteran stated that while in 
service in 1981, he was sexually assaulted by three fellow 
sailors who put shaving cream on his head and testicles and 
harassed him by grabbing his buttocks and taunted him 
sexually.  He tried to fight and one of them grabbed his 
penis and twisted it until he passed out.  

A May 2006 letter form the veteran's VA psychiatrist and 
treating social worker noted that the veteran was being 
treated since the fall of 2001 for individual psychotherapy 
sessions.  It noted that the veteran presented at the time 
with symptoms of PTSD related to an incident in service.  The 
letter further noted that the veteran exhibited behaviors and 
symptoms of PTSD.  

At best, there is a diagnostic impression of PTSD, rather 
than a diagnosis of PTSD.  Equally important, the Board notes 
that the report is remarkable in the lack of reasoning.  
Although the examiner notes that the veteran was a victim of 
abuse while in the military, he fails to establish whether 
there was a stressor or whether an in-service stressor 
resulted in the diagnosis of PTSD.  Furthermore, the examiner 
fails to establish the psychiatric symptoms that justify a 
diagnosis of PTSD.  Although the Board accepts that the 
examiner is competent, his lack of reasoning and 
justification establishes that his report is of little 
probative value.  The Board concludes that a diagnostic 
impression does not equate to a diagnosis of PTSD.

Furthermore, a psychiatric note of June 2002 notes that the 
veteran is unremarkable for acute psychopathology and does 
not note or mention a diagnosis of PTSD in the assessment.  

Although there is evidence that the veteran has been treated 
for PTSD like symptoms the only diagnosis of record is 
unreliable.  In addition, a psychiatric note of just over a 
year later notes that the veteran's mental examination was 
unremarkable for acute psychopathology and does not provide a 
diagnosis of PTSD.  Therefore, the Board finds that there is 
no current diagnosis of record of PTSD.  Although the veteran 
may have symptoms associated to PTSD, cumulatively, the 
evidence establishes that the veteran currently does not have 
PTSD.

The law provides that service connection is granted for a 
disability due to disease or injury in service.  The law 
requires the existence of disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the evidence shows that the veteran does not 
currently have PTSD, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.  

The Board notes that although service medical records 
corroborate the veteran had a testicular trauma while in 
service, the circumstances of the trauma as reported by the 
veteran at the time of the incident related a fight and not 
the sexual assault that the veteran now reports.  
Furthermore, the testicular trauma noted in service happened 
in December 1980 while the veteran reports the hazing 
incident to have occurred in 1981.  Service medical records 
are silent for any assaults or testicular trauma in 1981.  
The Board finds the veteran's statements provided while 
seeking initial treatment to be more credible than the 
current statements.  Moreover, the Board notes that there is 
nothing in the record to corroborate the veteran's 
allegations of the hazing incident.  The veteran has not 
submitted any statements or additional evidence that would 
corroborate his current allegations of a hazing incident in 
service.  In sum, the veteran's allegations cannot be 
corroborated.

The Board notes that, if the Board accepts the impression of 
PTSD, the veteran provided a history to the examiners of 
having experienced a stressful event in service, the details 
of which, as noted above, were not confirmed.  The Board is 
not obligated to grant service connection for PTSD solely 
because the record contains a diagnosis of PTSD.  See Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The diagnosis of 
PTSD in this case was predicated on the veteran's history of 
a stressor which has not been verified or corroborated, 
either by service records or other supportive evidence.  The 
Board is not required to accept a veteran's uncorroborated 
account of his military experiences or the opinions of 
psychiatrists and psychologists that are based on such an 
uncorroborated history provided by the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The Board has also considered the May 2006 statement from the 
Montrose VA facility.  The document references a military 
sexual trauma, but completely fails to report the exact 
nature of the trauma.  Furthermore, the authors reference 
symptoms of PTSD, rather than establishing a diagnosis of 
PTSD.  The document implies that the veteran is hypersexual, 
yet during an April 2001 VA examination, there was a report 
of impotence.  This document fails to establish the exact 
nature of the stressor, fails to establish that the veteran 
has a diagnosis of PTSD and fails to establish the 
manifestations that would support a diagnosis of PTSD.  Te 
veteran's testimony is inadequate to confirm a stress and is 
not competent to establish a diagnosis.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


